UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-3473 “COAL KEEPS YOUR LIGHTS ON” “COAL KEEPS YOUR LIGHTS ON” HALLADOR ENERGY COMPANY (www.halladorenergy.com) Colorado (State of incorporation) 84-1014610 (IRS Employer Identification No.) 1660 Lincoln Street, Suite 2700, Denver, Colorado (Address of principal executive offices) 80264-2701 (Zip Code) Issuer's telephone number: 303.839.5504 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "larger accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a small reporting company) þ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo þ As of August 3, 2012 we had 28,321,000 shares outstanding. PART I - Financial Information ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheet (in thousands, except per share data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Coal inventory Parts and supply inventory Other 93 Total current assets Coal properties, at cost: Land, buildings and equipment Mine development Less - accumulated DD&A ) ) Investment in Savoy Investment in Sunrise Energy Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank debt $ $ Accounts payable and accrued liabilities Income taxes Total current liabilities Long-term liabilities: Deferred income taxes Asset retirement obligations Other Total long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred Stock, $.10 par value, 10,000 shares authorized; none issued Common stock, $.01 par value, 100,000 shares authorized; 28,316 and 28,309 shares outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income 42 41 Total stockholders’ equity $ $ See accompanying notes. 2 Consolidated Statement of Comprehensive Income (in thousands, except per share data) Six months ended Three months ended June 30, June 30, Revenue: Coal sales $ Equity income - Savoy Equity income (loss) - Sunrise Energy 32 ) Other ) Costs and expenses: Operating costs and expenses DD&A Coal exploration costs SG&A Interest Income before income taxes Less income taxes: Current Deferred Net income* $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted *There is no material difference between net income and comprehensive income. See accompanying notes 3 Consolidated Statement of Cash Flows (in thousands) Six months ended June 30, Operating activities: Cash provided by operating activities $ $ Investing activities: Capital expenditures for coal properties ) ) Investment in Sunrise Energy ) Purchase ofmarketable securities ) Other 83 ) Cash used in investing activities ) ) Financing activities: Payments to bank ) ) Dividends ) ) Other 1 Cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 4 Consolidated Statement of Stockholders' Equity (in thousands) Shares Common Stock Additional Paid-in Capital Retained Earnings AOCI* Total Balance, January 1, 2012 $ $ $ $
